621 So. 2d 578 (1993)
Eyvor A. GOMEZ, Appellant,
v.
The STATE of Florida, Appellee.
No. 92-2519.
District Court of Appeal of Florida, Third District.
July 27, 1993.
*579 Kaeiser & Potolsky, Miami, for appellant.
Robert A. Butterworth, Atty. Gen., and Linda S. Katz, Asst. Atty. Gen., for appellee.
Before SCHWARTZ, C.J., and BARKDULL and COPE, JJ.
SCHWARTZ, Chief Judge.
We entirely agree with the trial court and Freeman v. State, 611 So. 2d 1260 (Fla. 2d DCA 1992), that no double jeopardy violation is involved in the prosecution of a D.U.I. charge after the defendant's driver's license has been seized, because of the same conduct, by the arresting officer pursuant to section 322.2615, Florida Statutes (1991). See Smith v. City of Gainesville, 93 So. 2d 105 (Fla. 1957).
Affirmed.